Name: COMMISSION REGULATION (EC) No 2437/95 of 17 October 1995 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy
 Date Published: nan

 18 . 10 . 95 PEN Official Journal of the European Communities No L 250/3 COMMISSION REGULATION (EC) No 2437/95 of 17 October 1995 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 8 (3) thereof, Whereas the rates of the refunds applicable from 16 October 1995 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 2415/95 (3) ; Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 2415/95 to the informa ­ HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EC) No 2415/95 are hereby altered as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 18 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1995. For the Commission Martin BANGEMANN Member of the Commission (  ) OJ No L 282, 1 . 11 . 1975, p. 49. (2) O'j No L 349 , 31 . 12 . 1994, p. 105. b) O'J NO L 248 , 14. 10 . 1995, p. 25. No L 250/4 EN Official Journal of the European Communities 18 . 10 . 95 ANNEX to the Commission Regulation of 17 October 1995 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Destination C ) Rate of refund 0407 00 Birds ' eggs , in shell , fresh, preserved or cooked : 0407 00 30  Of poultry :   Other : a) On exportation of ovalbumin of CN code 3502 10 02 03 9,00 6,00 b) On exportation of other goods 01 6,00 0408 Birds ' eggs , not in shell and egg yolks , fresh, dried , cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter : 0408 1 1 ex 0408 1 1 80  Egg yolks :   Dried :    Suitable for human consumption : not sweetened 01 45,00 0408 19 ex 0408 19 81   Other :    Suitable for human consumption :     Liquid : not sweetened 01 20,00 ex 0408 19 89     Frozen : not sweetened  Other : 01 20,00 0408 91   Dried : ex 0408 91 80    Suitable for human consumption : not sweetened 01 27,00 0408 99   Other : ex 0408 99 80    Suitable for human consumption : not sweetened 01 7,00 (') The destinations are as follows : 01 Third countries, 02 Kuwait, Bahrain, Oman, Qatar, United Arab Emirates, Yemen, Hong Kong, Russia, South Korea, Japan , Malaysia, Thailand and Taiwan, 03 All destinations except those of 02.